Citation Nr: 1547489	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-30 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

2. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996 and October 1996 to July 2001.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO appears to have reopened the Veteran's claims of entitlement to service connection for left and right knee disabilities. The RO then denied all of the claims on the merits. Regardless of any RO determination on the applications to reopen, however, the Board has a jurisdictional responsibility to consider whether it was proper for these claims to be reopened. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran was scheduled for a video conference hearing on August 17, 2015. He did not appear for this hearing and did not provide an explanation for not appearing or ask that it be rescheduled. Therefore, his request for a Board hearing is deemed to have been withdrawn.

The Veteran changed his representation during the appeal period from Disabled American Veterans to the Texas Veterans Commission.

The issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. In a January 2004 rating decision, the RO denied the Veteran's claims for entitlement to service connection for right and left knee disabilities. The Veteran was notified the same month and neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2. Evidence received since the January 2004 rating decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The January 2004 decision that denied the claims for entitlement to service connection for right and left knee disabilities is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2. Evidence received since the January 2004 decision is new and material and the claims for entitlement to service connection for right and left knee disabilities are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening

Service connection was denied by rating action of January 2004. Notice was provided and the decision was not appealed. It thus became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2015). The same factual basis is not generally thereafter considered.

An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2015). If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence. See 38 C.F.R. § 3.160(c) (2015) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him"). To comply with the directive of 38 C.F.R. § 3.156(b) (2015) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

As noted, in January 2004, the RO denied the Veteran's claim for entitlement to service connection for left and right knee disabilities. The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period. Therefore, this denial became final. See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

The RO issued another rating decision in June 2010, and the Veteran did not file a timely Notice of Disagreement (NOD). However, as discussed below, the Veteran submitted new and material evidence in December 2010. Therefore, the appeal remained open from then until the subsequent adjudication in the March 2012 rating decision. See 38 C.F.R. § 3.156(b) (2015).

The RO's denials in January 2004 of service connection for the right and left knee disabilities were based on a lack of evidence of chronic knee disorders related to service. The evidence before the RO included the Veteran's service treatment records. There was no evidence of a post-service knee disability. The evidence received since the January 2004 decision includes a March 2010 letter, received by the VA in December 2010, from a private physician who evaluated the Veteran. This letter includes an opinion that the Veteran has a current bilateral knee disability consisting of mobile patellae and joint laxity and that he has had knee pain since his time in service. As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claims for service connection for right and left knee disabilities is warranted.

As the benefits sought have been granted in full, discussion of the Veterans Claims Assistance Act of 2000 is unnecessary.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for a left knee disability is reopened.

New and material evidence has been received and the claim for entitlement to service connection for a right knee disability is reopened.


REMAND

The January 2012 VA examination report shows that the examiner found that the Veteran had tenderness or pain to palpation for joint line or soft tissues of the left knee, medial-lateral instability of both knees, and evidence or history of slight bilateral recurrent patellar subluxation/dislocation. Though the VA examiner opined that the Veteran's bilateral knee disabilities were less likely than not incurred in or caused by his service, the examiner did not explain the rationale underlying his opinion that the findings on the examination were "essentially normal," in light of the notations of pain, instability, and subluxation.

In addition, the VA examiner stated that an x-ray of the Veteran's knees had been ordered and an addendum opinion would be placed in the claims file. There is no evidence in the record that any such x-ray was scheduled and no addendum opinion is in the record. Therefore, this examination is inadequate.

Accordingly, the case is REMANDED for the following action:

1. Obtain the report of the x-rays noted to have been scheduled in the January 2012 VA examination report. If the Veteran was not scheduled for an x-ray after the January 2012 VA examination, or if it is unclear whether he was scheduled for x-rays, schedule the Veteran for x-rays of the knees.

2. Once the x-ray report is obtained, send the claims file to the examiner who conducted the January 2012 examination, or a suitable substitute, for an opinion on whether the Veteran has a current left or right knee disability, and the nature and etiology of any current knee disability.

The examiner should consider any x-rays, along with the report from the January 2012 VA examination, in evaluating the nature and etiology of the Veteran's bilateral knee disabilities.

The examiner should discuss the findings from the January 2012 VA examination, including tenderness or pain to palpation for joint line or soft tissues of the left knee, medial-lateral instability of both knees, and evidence or history of slight bilateral recurrent patellar subluxation/dislocation. The examiner should provide an opinion as to whether these findings constitute a disability. If the examiner opines that these findings do not constitute a disability, then provide an explanation as to how the opinion as to a lack of disability can be reconciled with these findings. 

If the examiner determined that there is a current left and/or right knee disability, the examiner should set forth an opinion as to whether is it at least as likely as not that the current disability had its onset in service or is otherwise related to service.  The examiner should also state whether it is at least as likely as not that any currently diagnosed arthritis of either knee was manifested to a compensable degree within one year after separation from active service.

If the examiner decides that a new examination is necessary in order to adequately evaluate the Veteran's bilateral knee disabilities, the VA should schedule the Veteran for a new examination.

3. After the above development has been completed, readjudicate the issues of entitlement to service connection for right and left knee disabilities. If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


